Citation Nr: 0528293	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  01-09 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for service-connected degenerative joint disease (DJD) of the 
right knee, higher than ten (10) percent prior to total right 
knee replacement on April 12, 2005.

2.  Entitlement to an increased disability evaluation for 
service-connected residuals of left knee disability with 
traumatic arthritis, higher than twenty (20) percent prior to 
total knee replacement on August 19, 2003.  

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine, claimed as secondary to 
service-connected disability of 
post-operative residuals of left knee disability with 
traumatic arthritis.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to March 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which (1) granted service connection for DJD of 
the right knee and assigned an initial compensable rating of 
10 percent effective March 1, 2001; (2) denied service 
connection for DDD of the cervical spine; and (3) denied an 
increased disability rating for post-operative residuals of 
service-connected traumatic arthritis in the left knee.  On 
appeal, the veteran sought a higher initial compensable 
rating for the right knee disability, as well as favorable 
resolution of the other two issues.  In 2002 and 2003, the 
Board ordered further evidentiary development consistent with 
then-effective Board policy.  In October 2003, the Board 
remanded the claim to the RO for further development and 
compliance with certain due process requirements.  

RO rating action taken while the claim was on remand status 
have resulted in favorable awards.  Specifically, with 
respect to the left knee, the June 2004 rating decision 
resulted in a temporary total (100 percent) rating for 
convalescence from August 19, 2003, the date of total left 
knee replacement surgery, until October 1, 2004, when a 30 
percent rating went into effect.  An April 5, 2005 rating 
decision increased the rating for postoperative residuals of 
the left knee with arthritis to 60 percent effective October 
1, 2004.  The veteran indicated his agreement with the 
current 60 percent evaluation in April 2005.  Hence, the only 
issue remaining before the Board concerning the left knee is 
the evaluation prior to the total knee replacement surgery in 
August 2003.

As for the right knee disability, which includes arthritis, 
the April 19, 2005 rating decision assigned a 100 percent 
rating effective April 12, 2005 to reflect a temporary 
convalescence period for right total knee replacement on this 
date; the rating which is set to become effective June 1, 
2006, after expiration of the convalescence period, is 30 
percent.  As the Board has no information concerning the 
future level of disability following the termination of the 
temporary 100 percent rating in June 2006, the Board will 
address only the evaluation of the right knee prior to the 
April 2005 total knee replacement surgery.

In November 2001, the veteran and his wife testified before 
an RO Decision Review Officer.  In April 2002, the veteran 
testified via videoconference before Veterans Law Judge (VLJ) 
Robert P. Regan, sitting in Washington, D.C.  The transcripts 
of both hearings are of record.  Because the veteran is 
entitled to have his claim decided by the VLJ who presided 
over the hearing and VLJ Regan has since retired from the 
Board and cannot decide this claim, the veteran was informed 
of his right to a second Board hearing before another VLJ.  
In a statement signed in September 2005, the veteran 
affirmatively declined to exercise his right to a second 
Board hearing.

In the October 2003 remand order, the Board acknowledged the 
veteran's informal claim of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  The Board REFERRED this 
matter for appropriate RO action.  The record, to date, does 
not reflect that RO action has occurred on this issue.  It is 
again REFERRED to the RO for prompt appropriate action.  


FINDINGS OF FACT

1.  The veteran has arthritic, degenerative changes in both 
knees, for which he underwent bilateral total knee 
replacement (right knee on April 12, 2005; left knee on 
August 19, 2003).  

2.  Prior to total knee replacement surgery, bilateral knee 
disability was manifested by various subjective complaints 
primarily of knee pain, weakness, swelling, stiffness, and 
fatigability; symptoms overall have been worse for the left 
knee than the right, as noted in clinical records and as 
reported by the veteran.     

3.  The medical evidence of record does not document 
subluxation; lateral instability; ankylosis; removed, 
dislocated, or symptomatic semilunar cartilage; impairment of 
the tibia or fibula; or genu recurvatum as to either knee.  

4.  Prior to knee replacement surgery, both knees exhibited 
normal or almost normal extension and flexion higher than 60 
degrees.  

5.  There is no medical evidence of incurrence of DDD in the 
cervical spine during active service or within one year after 
discharge; nor does any medical record establish an 
etiological link between this disability and service; nor is 
this disability shown to be proximately due to, or the result 
of, service-connected disability.     


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for right knee 
disability higher than the 10 percent for the period prior to 
April 11, 2005 are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 
(2004); DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.
      
2.  The criteria for an increased evaluation for left knee 
disability, higher than the 20 percent in effect for the 
period prior to August 18, 2003, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261, 5262, 5263 (2004); DeLuca v. Brown, 8 Vet. App. 
202 (1995); VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

3.  The criteria for service connection for DDD in the 
cervical spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Bilateral Knee Disability

Preliminary Matters

Service connection was granted and a 10 percent disability 
evaluation was assigned for the left knee disability in 1978.  
A 20 percent rating became effective from March 1992.  As 
discussed above, a 100 percent rating was assigned from 
August 19, 2003, and a 60 percent rating from October 1, 
2004.      

Generally speaking, evaluation of the extent of a service-
connected disability requires consideration of the whole 
recorded history.  See generally 38 C.F.R. §§ 4.1, 4.2 
(2004).  For the left knee disability, for which service 
connection has long been in effect, the claim is analyzed 
consistent with Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), and the Board's primary focus is the current extent 
of the left knee disability  -- in this case, the level of 
disability before the total knee replacement surgery in 
August 2003.  

Service connection was granted for DJD in the right knee as 
secondary to 
service-connected left knee disability in the June 2001 
rating decision, and the veteran appealed the initial 10 
percent rating assigned for this disability effective March 
1, 2001, the date of receipt of the original service 
connection claim.  As noted above, a subsequent rating action 
increased the evaluation to 100 percent from April 12, 2005, 
and a 30 percent rating is scheduled to become effective June 
1, 2006, after the expiration of post-surgery (total right 
knee replacement) convalescence period.     

In cases where, as here with respect to the right knee 
disability, an award of service connection for a disability 
has been granted and the assignment of an initial evaluation 
(here, initial 10 percent rating in 2001) is the basis for 
initiating appeal, separate evaluations ("staged ratings") 
can be assigned for separate periods of time if the evidence 
so warrants.  Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  Given the temporary total disability rating assigned 
during pendency of appeal, the specific inquiry for the Board 
is whether entitlement to a rating (or multiple staged 
ratings) higher than 10 percent has been shown from March 1, 
2001, through April 11, 2005.  The 30 percent rating is not 
scheduled to become effective until June 1, 2006, and thus, 
it is not a matter that the Board now considers in this 
decision.  

Further, consistent with AB v. Brown, 6 Vet. App. 35 (1993), 
the fact that RO rating actions undertaken during pendency of 
appeal have resulted in favorable ratings for both knees does 
not abrogate the appeal.  This is so because, unless 
explicitly stated otherwise, the veteran is assumed to be 
seeking the maximum compensation under the law.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

Musculoskeletal disability, such as the knee disability at 
issue here, is primarily the inability to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. § 
4.40 (2004).  Evaluation of joint disabilities rated on 
limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).


The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

As explained in detail below, the Board concludes that the 
evidence does not support an assignment of higher (or 
separate rating(s), as applicable) for bilateral knee 
disability residuals.    

Right Knee

First, with respect to the right knee, this disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2004), which rates impairment after knee replacement surgery 
(prosthesis), and provides, in pertinent part, that a 100 
percent rating is to be assigned for one year after 
prosthetic surgery, as was done here.  However, because the 
Board must evaluate the increased rating issue for the period 
before the 100 percent rating became effective (that is, 
before total knee replacement surgery), other Diagnostic 
Codes not specific to prosthetic knee surgery must be 
considered.  The 10 percent rating was assigned using 
Diagnostic Code 5010, traumatic arthritis, on the basis of 
painful and limited motion.  

At the outset, the Board notes that, of the group of knee 
disability codes in 38 C.F.R. § 4.71a, Diagnostic Codes 5256 
to 5263 (2004), some are clearly inapplicable: 5256 
(ankylosis); 5258 (semilunar cartilage, dislocated; with 
frequent locking, pain, effusion into the joint); 5259 
(cartilage, semilunar, removal of, symptomatic); 5262 
(impairment of tibia and fibula); and 5263 (genu recurvatum).  
The medical evidence simply does not show that the veteran 
had genu recurvatum or impairment of the tibia or fibula 
before total knee replacement surgery.  He did not have 
surgery on the semilunar cartilage before the knee 
replacement; nor has the cartilage itself been described as 
dislocated or otherwise symptomatic before knee replacement.  
(He did, however, undergo right knee arthroscopy, partial 
medial meniscectomy and debridement in May 2002.  See VA 
medical records.)  And, as documented in C&P examination 
findings obtained during the appeal, private medical records, 
and VA medical records, the veteran has had motion in the 
knee joint, although somewhat limited as to flexion; he did 
not have an immobile knee joint before total knee 
replacement.  As such, there was no ankylosis.  

Diagnostic Code 5257 (2004) rates "other impairment of the 
knee, recurrent subluxation or lateral instability," and 
assigns ratings of 10, 20, or 30 percent for slight, 
moderate, and severe disability, respectively.  The evidence, 
which includes multiple VA compensation and pension medical 
examination (C&P) reports, does not disclose subluxation or 
lateral instability of the right knee prior to total knee 
replacement in April 2005.  In fact, the October 2004 C&P 
report explicitly provides that the veteran has not had 
dislocation or recurrent subluxation, nor constitutional 
symptoms.  Thus, a higher or separate compensable rating is 
not supported based on this Code.      

With respect to Diagnostic Codes 5260 and 5261 (2004), Code 
5260 provides ratings for limitation of flexion of 0 percent 
to 60 degrees; 10 percent to 45 degrees; 20 percent to 30 
degrees; and 30 percent to 15 degrees.  Diagnostic Code 5261 
provides ratings for limitation of extension of 0 percent to 
5 degrees; 10 percent to 10 degrees; 20 percent to 15 
degrees; 30 percent to 20 degrees; 40 percent to 30 degrees; 
and 50 percent to 45 degrees.  Normal range of motion of the 
knee is flexion to 140 degrees and extension to 0 degree.  
See 38 C.F.R. § 4.71a, Plate II illustrations.

As reflected in the April 2001 C&P "joints" examination 
report, the veteran had 100 degrees for flexion and zero 
degree for extension.  Private medical records (Dr. Banner) 
dated in February 2002 document flexion and extension of 120 
and zero degrees.  The October 2004 C&P report documents 
flexion and extension of 120 and zero degrees.  Thus, he had 
normal extension and some decreased flexion before total knee 
replacement.  It is noted that flexion ability appears to 
have decreased somewhat after the performance of the May 2002 
right knee arthroscopy, partial medial meniscectomy, and 
debridement, as reflected in VA medical records dated shortly 
after May 2002.  Even so, these figures would not support 
compensable rating(s) based strictly on limited flexion 
and/or extension.  


As noted above, the 10 percent rating assigned before the 
total knee replacement surgery was based on rating codes that 
pertain to arthritis.  Arthritis due to trauma, substantiated 
by X-rays, is to be rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  Degenerative 
arthritis is rated according to Diagnostic Code 5003.  Under 
this Code, degenerative arthritis established by X-ray 
findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint(s) involved (Diagnostic Code 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.

In this connection, it is noted that, under Hicks v. Brown, 8 
Vet. App. 417 (1995), the U.S. Court of Appeals for Veterans 
Claims stated that Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful motion of a major joint or group of minor joints 
caused by degenerative arthritis established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.    

Also, consistent with VAOPGCPREC 23-97, a knee disorder rated 
under Diagnostic Code 5257 may involve additional disability 
justifying a separate rating if there is limitation of motion 
under Diagnostic Codes 5260 or 5261 that meets the criteria 
for a noncompensable rating.  Thus, if the veteran has a 
disability rating under Diagnostic Code 5257 for instability 
or subluxation of the knee and there is also X-ray evidence 
of arthritis and limitation of motion but a compensable 
evaluation is not warranted under Diagnostic Codes 5260 or 
5261, a separate rating may be available under Diagnostic 
Codes 5003 or 5010.  See VAOPGCPREC 9-98.

The knee is a major joint.  See 38 C.F.R. § 4.45(f) (2004).  
As evidenced in the February 2001 private facility X-ray 
report, the veteran has mild degenerative arthritis in the 
right knee.  The April 2001 C&P report documented DJD of the 
right knee with mild-moderate functional impairment secondary 
to the left knee disability.  Dr. Banner noted in February 
2002 that the veteran has severe DJD in the right knee, 
although he reportedly did not order X-rays; thus, it is 
unclear on what clinical basis this diagnosis was made.  VA 
outpatient medical records dated in May 2002 reflect mild 
degenerative changes in the right knee based upon X-ray 
testing.  More recent VA orthopedic consultation records 
dated in 2003-2004, after partial medial meniscectomy and 
debridement but before total knee replacement, continue to 
document DJD in the right knee.  

Notwithstanding evidence throughout the time period pertinent 
to this appeal that the veteran has degenerative changes in 
the right knee joint, it is important to note that, while the 
right knee disability is currently rated under Diagnostic 
Code 5055 to reflect recent total knee replacement, the 10 
percent rating assigned in the June 2001 rating decision 
coincident to the grant of service connection was under 
Diagnostic Code 5010.  As discussed above, this Code is 
specific to arthritis, and arthritis essentially evaluates 
the extent of functional limitation, which would include 
limited motion caused by arthritis.   Moreover, with respect 
to Hicks, the Board has considered, as discussed below, the 
role of pain as it affects functional ability, in the context 
of DeLuca.    

Furthermore, the VA General Counsel opinions cited above do 
not permit an additional rating because, essentially, they 
are intended to ensure that some compensation is available 
based upon limitation of motion even though the evidence 
might not warrant a compensable rating for knee disability 
strictly under certain knee impairment Diagnostic Codes.  
Here, as explained above, limitation of motion was considered 
when a 10 percent rating was assigned under Diagnostic Code 
5010.        

Finally, the Board considers whether this case presents other 
evidence that would support a higher rating based upon 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint, above the 10 
percent assigned under Diagnostic Code 5010.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board acknowledges evidence, in the 
form of the veteran's November 2001 and April 2002 hearing 
testimony, as well as report to the C&P examiner in April 
2001, before the veteran underwent total right knee 
replacement surgery.  The veteran's chief complaints were 
knee pain, swelling, stiffness, instability, and weakness, 
although the symptoms were generally worse for the left knee; 
inclement weather exacerbates knee symptoms.  He also 
reported in his VA Form 9 that he has sleep disturbance due 
to knee pain.  Again, functional loss due to pain, consistent 
with DeLuca, must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  Johnston v. 
Brown, 10 Vet. App. at 85.  Here, the October 2004 C&P 
examination report, the most recent complete examination 
performed prior to total knee replacement, documents 
significant right knee arthritis pre-surgery.  However, the 
record as a whole does not reveal significant or marked 
functional limitations consistent with DeLuca with respect to 
the right knee; the record consistently shows that symptoms 
have been worse for the left knee.  Range of motion was good 
at this time, and objective, clinical factors like 
significant pain on motion or inability to complete range of 
motion exercises due to marked pain, are not shown.   

Based upon the foregoing, the Board does not find adequate 
basis to assign a higher schedular rating for the right knee 
disability for the period from March 1, 2001 to April 11, 
2005.  The benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004).  

Left Knee

As for the left knee, the 20 percent rating assigned prior to 
the total knee replacement surgery in August 2003 was 
assigned using Diagnostic Code 5010, based upon traumatic 
arthritis in the knee.  

At no time during the pertinent period did the veteran's left 
knee disability include ankylosis, or completely fixed joint 
with no movement (5256); dislocated semilunar cartilage, with 
frequent locking, pain, effusion into the joint (5258); 
removal of semilunar cartilage, symptomatic (5259); 
impairment of tibia and fibula (5262); and genu recurvatum 
(5263).  

As for Diagnostic Code 5260 (limitation of flexion) and 
Diagnostic Code 5261 (limitation of extension), the April 
2001 C&P report documents flexion and extension of 80 degrees 
and zero degree.  Dr. Banner's February 2002 report documents 
120 degrees for flexion and zero degree for extension.  Thus, 
at all times pertinent to this claim, extension was full or 
nearly so; flexion ranged between 80 degrees to 120 degrees.  
None of these findings would alone result in a rating higher 
than the 20 percent rating already in effect, or in a 
separate compensable rating, based upon flexion and extension 
measurements.   

As for Diagnostic Code 5257 (other impairment of the knee, 
based upon recurrent subluxation or lateral instability), for 
the period before August 19, 2003, the evidence does not 
support a compensable rating under this diagnostic code, as 
no medical record dated between March 2001 to August 2003 
documents subluxation or lateral instability.  

With respect to Diagnostic Code 5010 (arthritis), and Hicks 
and DeLuca factors, private X-ray reports dated in early 2001 
clearly show degenerative arthritis.  Also, the April 2001 
C&P report documents "marked" DJD of the left knee 
secondary to operative intervention/trauma with chronic pain 
and moderate functional impairment with intermittent chronic 
effusions.  May 2002 VA orthopedic consultation records, too, 
document severe arthritic changes in the left knee, pre total 
knee replacement in August 2003.  

As discussed above with respect to the right knee, the 
veteran has reported various symptoms and limitations also 
affecting the left knee, which are considerations under Hicks 
and DeLuca; functional limitation was considered for the 
period from March 2001 to August 2003 before total knee 
replacement, as the rating assigned was based upon arthritis, 
which in essence evaluates functional impairment caused 
thereby.  

VA General Counsel opinions cited above do not permit an 
additional rating over and above already in effect because, 
essentially, they are intended to ensure that some 
compensation is available based upon limitation of motion 
even though the evidence might not warrant a compensable 
rating for knee disability strictly under certain knee 
impairment Diagnostic Codes.  Here, the ratings assigned have 
taken into consideration functional limitation, which, of 
course, includes limitation of motion of the knee joint.       

Finally, the Board also has considered other provisions of 38 
C.F.R. Part 4, whether or not raised by the veteran and/or 
his representative, consistent with Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  It does not find any other Code or 
provision that could be the basis for even higher rating 
assignments (to include separate or staged rating(s) as 
applicable) in this claim.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim as to the 
left knee disability.  As such, the benefit-of-reasonable 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2004).

II.  Service Connection - DDD of the Cervical Spine

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2004).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2004).

Also, veterans with 90 days of service during wartime or 
peacetime after December 31, 1946, as is the case with the 
veteran here, whose arthritis became manifested to a minimum 
10 percent within one year after discharge, are entitled to 
presumptive service connection therefor.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Also, service connection is permissible on a secondary basis 
for a disability which is proximately due to, or the result 
of, a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2004).  Secondary service connection may be found 
in certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
nonservice-connected condition is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability - but only that 
degree - over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The record, which includes VA medical treatment records, 
medical records from numerous private doctors and hospitals, 
and VA compensation and pension examination (C&P) reports, 
amply demonstrates that DDD is currently manifested in the 
veteran's cervical spine.  See, e.g., April 2001 VA C&P 
"joints" examination report; January 2003 C&P "spine" 
examination report.  Other diagnoses related to the cervical 
spine include multilevel degenerative spondylosis producing 
cervical spinal stenosis and possible cervical discitis (see 
private medical records dated in 2000).  The present 
manifestation of a disability for which service connection is 
being sought is a basic legal criterion.  38 C.F.R. § 3.303 
(2004); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(affirming the interpretation of 38 U.S.C.A. §§ 1110 and 1131 
as requiring the existence of a present disability for VA 
compensation purposes).     

That said, the basic inquiry for the Board is whether the 
veteran incurred either DDD or other problem associated with 
degenerative changes in the cervical spine in service, even 
though it appears to have been diagnosed after separation.  
First of all, having reviewed the entire record, including 
service medical records, the Board notes that the earliest 
medical evidence that seems to reflect arthritic or 
degenerative changes affecting the bones or discs of the 
cervical spine are found in private radiology records dated 
well over two decades following discharge from active duty, 
long after the expiration of the presumptive period.  
Moreover, given that the service medical records are wholly 
devoid of DDD in the cervical spine (and the February 1977 
separation medical examination report reflects normal 
clinical evaluation for the spine), and no post-service 
medical record reflects medical opinion as to a direct 
etiological, or cause-effect, link between active service and 
DDD, the record does not support service connection for DDD 
of the cervical spine either on direct or presumptive basis.  
(The Board acknowledges a March 1966 X-ray report documenting 
a complaint of low back pain; however, there is no evidence 
in this report or elsewhere in the service connection records 
that pain was reported in the cervical spine or neck area.  
This report reflects a diagnosis of spina bifida in the 
lumbosacral spine, deemed to have existed prior to service.) 

Indeed, the veteran himself does not pursue service 
connection either on direct or presumptive basis.  Rather, 
the contention is that service connection for DDD of the 
cervical spine is warranted on a secondary basis, consistent 
with 38 C.F.R. 
§ 3.310(a), as a result of the service-connected arthritic 
left knee disability.  On the issue of whether a claimed 
disability is the result of a service-connected disability, 
or issue of etiology generally, the Board requires evidence 
in the form of an opinion or report of a doctor or other 
medical professional, who, by virtue of appropriate training, 
knowledge, or experience, is qualified to opine as to such 
matter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (Lay evidence is acceptable to prove the occurrence of 
an injury during active duty or symptomatology over a period 
of time when such symptomatology is within the purview of, or 
may be readily recognized by, lay persons, lay testimony is 
not competent to prove a matter requiring medical expertise.)  

On the secondary causal link, the evidence does not favor the 
claim.  Specifically, the January 2003 VA C&P "joints" 
examination report reflects an opinion of a medical doctor 
that it is "not as likely as not" that any cervical spine 
disability was caused or aggravated by the knee disability.  
This is the sole evidence on this issue.  The record reflects 
numerous records of private medical care providers, which 
include treatment for musculoskeletal problems affecting the 
legs and back.  They do not reflect an opinion as to 
etiological link between these problems and the knees, or 
even a suggestion as to a possible link that could permit 
employment of the benefit-of-reasonable doubt rule.      

The Board has considered the possibility that cervical spine 
disability could be attributed to the right knee disability 
or even the disability affecting both knees, as service-
connection is in effect for disability as to both, even 
though the veteran's claim did not include explicit 
allegation as to the right knee or both knees as the cause.  
(It is acknowledged that, at the time the veteran filed the 
2001 claim from which this appeal arises, service connection 
was in effect only for the left knee disability; service 
connection was granted for the right knee disability in the 
June 2001 rating decision.)  The medical evidence, however, 
is unfavorable on this issue, as the January 2003 C&P report 
explicitly provides that disability of the "knees" is not 
the cause or aggravating factor with respect to the cervical 
spine disability.         

Furthermore, while not dispositive, it is relevant that the 
veteran himself stated initial onset of neck pain in 2000.  
See January 2003 C&P examination report.  This statement is 
consistent with objective, clinical findings, namely in the 
private medical records noted above, reflecting cervical 
spine abnormality around this time.         

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a March 2004 letter, the VA 
Appeals Management Center (AMC) advised the veteran that the 
evidence must show that a 
service-connected disability has worsened to obtain a higher 
rating, and the basic elements of a successful service 
connection claim.  The specific criteria applicable to the 
knee disability and cervical spine disability were discussed 
in the rating decision, Statement of the Case (SOC), and 
Supplemental SOCs (SSOCs) issued before and after the March 
2004 letter was sent to the veteran.  The letter also 
explained that, if he provides information about the sources 
of evidence or information pertinent to the claim, 
particularly medical evidence showing that the disability has 
worsened, and to include records from other federal agencies, 
state or local agencies, and private doctors, then VA would 
make reasonable efforts to obtain the records from the 
sources identified.  The veteran was advised that even though 
VA must make reasonable efforts to assist him in claim 
development, he ultimately bears the responsibility for claim 
substantiation.  As for the "fourth element," the veteran 
was advised of 38 C.F.R. § 3.159, which, in pertinent part, 
requires VA to ask the veteran whether he has any evidence in 
his possession pertinent to the claim.  See SSOC dated on 
April 28, 2005.

The Board acknowledges that full VCAA notice was given during 
the appeal period, long after the issuance of the unfavorable 
rating decision upon which this appeal is based.  The Board 
finds no prejudicial error occurred as a result of this 
timing defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  

Here, even after the veteran was issued the most current 
(April 28, 2005) SSOC, after notice as to all four elements 
was provided, and notified that he has an additional 60 days 
to comment on his claim, he did not specifically claim that 
VA failed to comply with VCAA notice requirements, or that he 
has any evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  Rather, his accredited service 
representative submitted written argument in support of the 
appeal.  Also, after April 2005, the veteran affirmatively 
waived his right to a second Board hearing which would have 
provided him another opportunity to provide evidence in the 
form of lay testimony or additional records, or at which time 
he could have asked for additional claim development 
assistance.    

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, SSOCs, and duty-to-assist letter, why 
a higher rating was denied.  He was told about his and VA's 
respective claim development responsibilities in the VCAA 
letter, and was on notice that he himself has claim 
substantiation responsibility so long as the RO rating action 
remains unfavorable.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes service medical records, VA outpatient treatment 
records, multiple C&P examination reports appropriate to an 
evaluation of this claim as to all three issues on appeal, 
and the veteran's written statements and hearing testimony.  
The Board's various remand and development directives were 
completed.  Based upon the foregoing, the Board concludes 
that VA has met its duty-to-assist obligations.     


ORDER

An increased initial disability evaluation for service-
connected DJD of the right knee, higher than 10 percent from 
March 1, 2001 through April 11, 2005, prior to total right 
knee replacement, is denied.

An increased disability evaluation for service-connected 
residuals of left knee disability with traumatic arthritis, 
higher than 20 percent prior to total knee replacement on 
August 19, 2003, is denied.  

Service connection for DDD of the cervical spine is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


